                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 5/4/2021


 UNITED STATES OF AMERICA,

                                    v.                               No. 19-CR-858 (RA)

          JOSEPH W. JEAN-LOUIS,                                            ORDER

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court will hold a sentence on the Violation of Supervised Release on

May 24, 2021 at 9:00 a.m.




SO ORDERED.

Dated:      May 4, 2021
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
